DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 06/05/2019 have been accepted.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Element 390 in Figure 3H.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Element 390 is not explained in the Specification.   
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims 1-20 recite mental processes. This judicial exception is not integrated into a practical application because generically recited computer elements such as “one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the computer processors, the program instructions comprising instructions” in Claim 10. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving data, counting terms, grouping data and tagging data are well-understood, routine conventional functions. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites A computer-implemented method comprising: obtaining, by a processor, a set of data entries; identifying, by the processor, a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries; determining, by the processor, the respective number of instances for each unique term of the set of unique terms; selecting, by the processor, a first subset of unique terms based on the respective number of instances for each unique term; forming, by the processor, a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries; determining, by the processor, the respective second number of instances for each exclusive group of the set of exclusive groups; selecting, by the processor, a second subset of exclusive groups based on the respective second number of instances for each exclusive group; grouping, by the processor, each term of the second subset of exclusive groups, resulting in a set of distinct terms; identifying, by the processor, each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; grouping, by the processor, the identified data entries, resulting in a second set of data entries; grouping, by the processor, the at least one distinct term, resulting in a labeling term; selecting, by the processor, a designated first label based on the labeling term; and assigning, by the processor, the designated first label to the second set of data entries.
The limitation of identifying a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries; determining the respective number of instances for each unique term of the set of unique terms; selecting a first subset of unique terms based on the respective number of instances for each unique term; forming a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries; determining the respective second number of instances for each exclusive group of the set of exclusive groups; selecting a second subset of exclusive groups based on the respective second number of instances for each exclusive group; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor” and “computer-implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identifying”, “determining”, “selecting, “forming”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances and select the terms with the most counts. Similarly The limitation of grouping each term of the second subset of exclusive groups, resulting in a set of distinct terms; identifying each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; grouping the identified data entries, resulting in a second set of data entries; grouping the at least one distinct term, resulting in a labeling term; selecting a designated first label based on the labeling term; and assigning the designated first label to the second set of data entries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor” and “computer-implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identifying”, “assigning”, “selecting, “grouping”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances, select the terms with the most counts, and label the data with the selected name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identifying, determining, selecting, forming, grouping and assigning steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of grouping data, counting data and tagging data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted obtaining, by a processor, a set of data entries uses the generic computer element of a processor and is doing data gathering by obtaining data. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identifying, determining, selecting, forming, grouping and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, further comprising identifying, by the processor, a third set of data entries of the set of data entries, wherein the third set of data entries does not include at least one distinct term of the set of distinct terms; generating, by the processor, a second designated first label; and assigning, by the processor, the second designated first label to the third set of data entries.
The limitation of identifying a third set of data entries of the set of data entries, wherein the third set of data entries does not include at least one distinct term of the set of distinct terms; generating a second designated first label; and assigning the second designated first label to the third set of data entries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identifying”, “generating” and “assigning” encompasses the user to manually sort data to not include a term, creating a label and labeling the second set of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identifying, generating and assigning steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data and labeling data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identifying, generating and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein selecting a designated first label comprises: forming, by the processor, a set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining. by the processor, the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting, by the processor, an ordered combination corresponding to the highest third number of instances as the designated first label.
The limitation of wherein selecting a designated first label comprises: forming a set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated first label as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “forming”, “determining” and “selecting” encompasses the user to manually organize data in different combinations, count the number of instances of the combinations and choose the highest frequency of the combination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform forming, determining, and selecting steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data, counting data and choosing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform forming, determining, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein the at least one distinct term comprises one distinct term, and the one distinct term is selected as the designated first label.
The limitation of wherein the at least one distinct term comprises one distinct term, and the one distinct term is selected as the designated first label as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “comprises” encompasses the user to mentally note the label contains a distinct term. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of following conditions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, wherein each exclusive group comprises a two-term pair.
The limitation of wherein each exclusive group comprises a two-term pair as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim, “comprises” encompasses the user to mentally note group contains 2 data terms. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of following conditions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, further comprising assigning, by the processor, a respective numerical rank to each unique term of the set of unique terms, wherein the respective numerical rank for each unique term corresponds to the respective number of instances for each unique term; and wherein each of the unique terms in the first subset of unique terms is selected based on having a respective numerical rank that exceeds a preselected threshold.
The limitation of comprising assigning a respective numerical rank to each unique term of the set of unique terms, wherein the respective numerical rank for each unique term corresponds to the respective number of instances for each unique term; and wherein each of the unique terms in the first subset of unique terms is selected based on having a respective numerical rank that exceeds a preselected threshold as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “comprising”, “selected” encompasses the user to manually rank terms by frequency and select the top number passing a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to comprising and selecting steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of counting terms and choosing the top term) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprising and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 1, further comprising assigning, by the processor, a respective second numerical rank to each exclusive group of the set of exclusive groups, wherein the respective second numerical rank for each exclusive group corresponds to the respective second number of instances for each exclusive group; and wherein each of the exclusive groups in the second subset of exclusive groups has a respective second numerical rank that exceeds a second preselected threshold.
The limitation of comprising assigning a respective second numerical rank to each exclusive group of the set of exclusive groups, wherein the respective second numerical rank for each exclusive group corresponds to the respective second number of instances for each exclusive group; and wherein each of the exclusive groups in the second subset of exclusive groups has a respective second numerical rank that exceeds a second preselected threshold.as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “assigning” encompasses the user to manually sort data based on frequency and choose the data based on a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform assigning steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data and counting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The method of claim 1, further comprising, removing, by the processor, each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries; identifying, by the processor, a second set of unique terms within the redacted set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the redacted set of data entries; determining, by the processor, the respective third number of instances for each unique term of the second set of unique terms; selecting, by the processor, a third subset of unique terms based on the respective third number of instances for each unique term; forming, by the processor, a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances within the redacted set of data entries; determining, by the processor, the respective fourth number of instances for each exclusive group of the second set of exclusive groups; selecting, by the processor, a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group; grouping, by the processor, each term of the fourth subset of exclusive groups, resulting in a second set of distinct terms; identifying, by the processor, each of the redacted data entries of the redacted set of data entries that includes at least one distinct term of the second set of distinct terms; grouping, by the processor, the identified redacted data entries, resulting in a second set of redacted data entries; grouping, by the processor, the at least one distinct term, resulting in a second labeling term; selecting, by the processor, a designated second label based on the second labeling term; and assigning, by the processor, the designated second label to the second set of redacted data entries. 
The limitation of removing each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries; identifying a second set of unique terms within the redacted set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the redacted set of data entries; determining the respective third number of instances for each unique term of the second set of unique terms; selecting a third subset of unique terms based on the respective third number of instances for each unique term; forming a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances within the redacted set of data entries; determining the respective fourth number of instances for each exclusive group of the second set of exclusive groups; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “removing”, “determining”, “identifying”, “selecting, “forming”, encompasses the user to manually remove data with a condition, group data, count the frequency of the terms, group the terms by the number of instances and select the terms with the most counts. Similarly The limitation of selecting a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group; grouping each term of the fourth subset of exclusive groups, resulting in a second set of distinct terms; identifying each of the redacted data entries of the redacted set of data entries that includes at least one distinct term of the second set of distinct terms; grouping the identified redacted data entries, resulting in a second set of redacted data entries; grouping the at least one distinct term, resulting in a second labeling term; selecting a designated second label based on the second labeling term; and assigning the designated second label to the second set of redacted data entries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identifying”, “assigning”, “selecting, “grouping”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances, select the terms with the most counts, and label the data with the selected name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identifying, determining, selecting, forming, grouping and assigning steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of grouping data, counting data and tagging data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identifying, determining, selecting, forming, grouping and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The method of claim 8, wherein selecting a designated second label comprises: forming, by the processor, a second set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining, by the processor, the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting, by the processor, an ordered combination corresponding to the highest third number of instances as the designated second label.
The limitation of wherein selecting a designated second label comprises: forming a second set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated second label as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “forming”, “determining” and “selecting” encompasses the user to manually organize data in different combinations, count the number of instances of the combinations and choose the highest frequency of the combination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform forming, determining, and selecting steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data, counting data and choosing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform forming, determining, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites A computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the computer processors, the program instructions comprising instructions to: obtain a set of data entries; identify a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries; determine the respective number of instances for each unique term of the set of unique terms; select a first subset of unique terms based on the respective number of instances for each unique term; form a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries; determine the respective second number of instances for each exclusive group of the set of exclusive groups; select a second subset of exclusive groups based on the respective second number of instances for each exclusive group; group each term of the second subset of exclusive groups, resulting in a set of distinct terms; identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; group the identified data entries, resulting in a second set of data entries; group the at least one distinct term, resulting in a labeling term; select a designated first label based on the labeling term; and assign the designated first label to the second set of data entries.
The limitation of identify a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries; determine the respective number of instances for each unique term of the set of unique terms; select a first subset of unique terms based on the respective number of instances for each unique term; form a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries; determine the respective second number of instances for each exclusive group of the set of exclusive groups; select a second subset of exclusive groups based on the respective second number of instances for each exclusive group as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the computer processors, the program instructions comprising instructions to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identify”, “determine”, “select, “form”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances and select the terms with the most counts. Similarly The limitation of group each term of the second subset of exclusive groups, resulting in a set of distinct terms; identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; group the identified data entries, resulting in a second set of data entries; group the at least one distinct term, resulting in a labeling term; select a designated first label based on the labeling term; and assign the designated first label to the second set of data entries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the computer processors, the program instructions comprising instructions to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identify”, “assign”, “select, “group”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances, select the terms with the most counts, and label the data with the selected name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identify, determine, select, form, group and assign steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of grouping data, counting data and tagging data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted obtain a set of data entries uses the generic computer element of a processor and is doing data gathering by obtaining data. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identify, determine, select, form, group and assign steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The computer system of claim 10, wherein the program instructions further comprise instructions to: identify a third set of data entries of the set of data entries, wherein the third set of data entries does not include at least one distinct term of the set of distinct terms; generate a second designated first label; and assign the second designated first label to the third set of data entries.
The limitation of identify a third set of data entries of the set of data entries, wherein the third set of data entries does not include at least one distinct term of the set of distinct terms; generate a second designated first label; and assign the second designated first label to the third set of data entries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “The computer system of claim 10, wherein the program instructions further comprise instructions to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identify”, “generate” and “assign” encompasses the user to manually sort data to not include a term, creating a label and labeling the second set of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identify, generate and assign steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data and labeling data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to identify, generate and assign steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The computer system of claim 10, wherein selecting a designated first label comprises: forming a set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated first label.
The limitation of wherein selecting a designated first label comprises: forming a set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated first label as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system of claim 10”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “forming”, “determining” and “selecting” encompasses the user to manually organize data in different combinations, count the number of instances of the combinations and choose the highest frequency of the combination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform forming, determining, and selecting steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data, counting data and choosing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform forming, determining, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The computer system of claim 10, wherein each exclusive group comprises a two-term pair.
The limitation of wherein each exclusive group comprises a two-term pair as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system of claim 10”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “comprises” encompasses the user to mentally note group contains 2 data terms. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of following conditions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The computer system of claim 10, wherein the program instructions further comprise instructions to: assign a respective numerical rank to each unique term of the set of unique terms, wherein the respective numerical rank for each unique term corresponds to the respective number of instances for each unique term; and wherein each of the unique terms in the first subset of unique terms is selected based on having a respective numerical rank that exceeds a preselected threshold.
The limitation of assign a respective numerical rank to each unique term of the set of unique terms, wherein the respective numerical rank for each unique term corresponds to the respective number of instances for each unique term; and wherein each of the unique terms in the first subset of unique terms is selected based on having a respective numerical rank that exceeds a preselected threshold as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system of claim 10, wherein the program instructions further comprise instructions”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “assign”, “selected” encompasses the user to manually rank terms by frequency and select the top number passing a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to assign and selected steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of counting terms and choosing the top term) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform assign and selected steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The computer system of claim 10, wherein the program instructions further comprise instructions to: remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries; identify a second set of unique terms within the redacted set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the redacted set of data entries; determine the respective third number of instances for each unique term of the second set of unique terms; select a third subset of unique terms based on the respective third number of instances for each unique term; form a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances within the redacted set of data entries; determine the respective fourth number of instances for each exclusive group of the second set of exclusive groups; select a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group; group each term of the fourth subset of exclusive groups, resulting in a second set of distinct terms; identify each of the redacted data entries of the redacted set of data entries that includes at least one distinct term of the second set of distinct terms; group the identified redacted data entries, resulting in a second set of redacted data entries; group the at least one distinct term, resulting in a second labeling term: select a designated second label based on the second labeling term; and assign the designated second label to the second set of redacted data entries. 
The limitation of remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries; identify a second set of unique terms within the redacted set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the redacted set of data entries; determine the respective third number of instances for each unique term of the second set of unique terms; select a third subset of unique terms based on the respective third number of instances for each unique term; form a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances within the redacted set of data entries; determine the respective fourth number of instances for each exclusive group of the second set of exclusive groups as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system of claim 10, wherein the program instructions further comprise instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “remove”, “determine”, “identify”, “select”, “form”, encompasses the user to manually remove data with a condition, group data, count the frequency of the terms, group the terms by the number of instances and select the terms with the most counts. Similarly The limitation of select a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group; group each term of the fourth subset of exclusive groups, resulting in a second set of distinct terms; identify each of the redacted data entries of the redacted set of data entries that includes at least one distinct term of the second set of distinct terms; group the identified redacted data entries, resulting in a second set of redacted data entries; group the at least one distinct term, resulting in a second labeling term: select a designated second label based on the second labeling term; and assign the designated second label to the second set of redacted data entries  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting computer system of claim 10, wherein the program instructions further comprise instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identify”, “assign”, “select”, “group”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances, select the terms with the most counts, and label the data with the selected name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identify, determine, select, form, group and assign steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of grouping data, counting data and tagging data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identify, determine, select, form, group and assign steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The computer system of claim 15, wherein selecting a designated second label comprises: forming a second set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated second label.
The limitation of wherein selecting a designated second label comprises: forming a second set of ordered combinations using each term of the labeling term, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated second label as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system of claim 15”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “forming”, “determining” and “selecting” encompasses the user to manually organize data in different combinations, count the number of instances of the combinations and choose the highest frequency of the combination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform forming, determining, and selecting steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data, counting data and choosing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform forming, determining, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: obtain a set of data entries; identify a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries; determine the respective number of instances for each unique term of the set of unique terms; select a first subset of unique terms based on the respective number of instances for each unique term; form a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries; determine the respective second number of instances for each exclusive group of the set of exclusive groups; select a second subset of exclusive groups based on the respective second number of instances for each exclusive group; group each term of the second subset of exclusive groups, resulting in a set of distinct terms; identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; group the identified data entries, resulting in a second set of data entries; group the at least one distinct term, resulting in a labeling term; select a designated first label based on the labeling term; and assign the designated first label to the second set of data entries.
The limitation of identify a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries; determine the respective number of instances for each unique term of the set of unique terms; select a first subset of unique terms based on the respective number of instances for each unique term; form a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries; determine the respective second number of instances for each exclusive group of the set of exclusive groups; select a second subset of exclusive groups based on the respective second number of instances for each exclusive group as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identify”, “determine”, “select”, “form”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances and select the terms with the most counts. Similarly The limitation of group each term of the second subset of exclusive groups, resulting in a set of distinct terms; identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; group the identified data entries, resulting in a second set of data entries; group the at least one distinct term, resulting in a labeling term; select a designated first label based on the labeling term; and assign the designated first label to the second set of data entries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identify”, “assign”, “select”, “group”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances, select the terms with the most counts, and label the data with the selected name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identify, determine, select, form, group and assign steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of grouping data, counting data and tagging data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As drafted obtain a set of data entries uses the generic computer element of a processor and is doing data gathering by obtaining data. This is extra-solution activity. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identify, determine, select, form, group and assign steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The computer program product of claim 17, wherein each exclusive group comprises a two-term pair.
The limitation of wherein each exclusive group comprises a two-term pair as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system of claim 17”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “comprises” encompasses the user to mentally note group contains 2 data terms. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform comprises steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of following conditions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comprises steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract
idea without significantly more. The claim recites The computer program product of claim 17, wherein the program instructions further comprise instructions to: remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries; identify a second set of unique terms within the redacted set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the redacted set of data entries; determine the respective third number of instances for each unique term of the second set of unique terms; select a third subset of unique terms based on the respective third number of instances for each unique term; form a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances within the redacted set of data entries; determine the respective fourth number of instances for each exclusive group of the second set of exclusive groups; select a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group; group each term of the fourth subset of exclusive groups, resulting in a second set of distinct terms; identify each of the redacted data entries of the redacted set of data entries that includes at least one distinct term of the second set of distinct terms; group the identified redacted data entries, resulting in a second set of redacted data entries; group the at least one distinct term, resulting in a second labeling term; select a designated second label based on the second labeling term; and assign the designated second label to the second set of redacted data entries.
The limitation of remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries; identify a second set of unique terms within the redacted set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the redacted set of data entries; determine the respective third number of instances for each unique term of the second set of unique terms; select a third subset of unique terms based on the respective third number of instances for each unique term; form a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances within the redacted set of data entries; determine the respective fourth number of instances for each exclusive group of the second set of exclusive groups as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product of claim 17, wherein the program instructions further comprise instructions to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “remove”, “determine”, “identify”, “select, “form”, encompasses the user to manually remove data with a condition, group data, count the frequency of the terms, group the terms by the number of instances and select the terms with the most counts. Similarly The limitation of select a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group; group each term of the fourth subset of exclusive groups, resulting in a second set of distinct terms; identify each of the redacted data entries of the redacted set of data entries that includes at least one distinct term of the second set of distinct terms; group the identified redacted data entries, resulting in a second set of redacted data entries; group the at least one distinct term, resulting in a second labeling term; select a designated second label based on the second labeling term; and assign the designated second label to the second set of redacted data entries as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product of claim 17, wherein the program instructions further comprise instructions to” nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “identify”, “assign”, “select”, “group”, encompasses the user to manually group data, count the frequency of the terms, group the terms by the number of instances, select the terms with the most counts, and label the data with the selected name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform identify, determine, select, form, group and assign steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of grouping data, counting data and tagging data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identify, determine, select, form, group and assign steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The computer program product of claim 19, wherein selecting a designated second label comprises: forming a second set of ordered combinations using each term of the labeling term. each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated second label.
The limitation of wherein selecting a designated second label comprises: forming a second set of ordered combinations using each term of the labeling term. each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; determining the respective third number of instances for each ordered combination of the set of ordered combinations; and selecting an ordered combination corresponding to the highest third number of instances as the designated second label as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product of claim 19”, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, “forming”, “determining” and “selecting” encompasses the user to manually organize data in different combinations, count the number of instances of the combinations and choose the highest frequency of the combination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine to perform forming, determining, and selecting steps. The processor recites at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data, counting data and choosing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform forming, determining, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10, 13, 14, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyung Jun Kim et al. (US 20180189387 A1) hereinafter Kim further in view of Shailesh Shankar Deshpande et al. (US 10210251 B2) hereinafter Deshpande. 
Regarding Claim 1, Kim teaches: A computer-implemented method comprising: 
obtaining, by a processor, a set of data entries (Kim Para.[0007] discloses receiving a plurality of documents and splitting them into split segments. The split segments are the set of data entries.); 
identifying, by the processor, a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. Element 430 tracks the number of instances of topic words that appear in the segment. The unique terms are the topic words.);
 determining, by the processor, the respective number of instances for each unique term of the set of unique terms (Kim Fig. 4 and Para.[0066-0068] discloses the frequency of topic words can be calculated in Element 430.); 
selecting, by the processor, a first subset of unique terms based on the respective number of instances for each unique term (Kim Fig.4 and Para.[0065] discloses the document is split by topics. The words are grouped into topics. Element 420 displays overcame and sluggish belonging to topic #6. Element 440 displays the topic vector using the frequency of words Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.); 
forming, by the processor, a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. The exclusive groups are the clusters formed.); 
determining, by the processor, the respective second number of instances for each exclusive group of the set of exclusive groups (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. Therefore it discloses that the frequency of words is calculated.); 
selecting, by the processor, a second subset of exclusive groups based on the respective second number of instances for each exclusive group (Kim Para. [0081-0082] discloses the method of grouping words based on frequency of words. Therefore, the second subset can be clustered based on frequency. Para.[0084] discloses re-grouping the segments within the cluster based on synonyms to find the highest appearance frequency. ) 
grouping, by the processor, each term of the second subset of exclusive groups, (Kim Para. [0081-0082] discloses the method of clustering based on term frequency which creates the second subset of exclusive groups.); 
grouping, by the processor, the identified data entries, resulting in a second set of data entries (Kim Para. [0096] discloses clustering the split segments with the clusters in the cluster database based on the generated segment vector. This cluster is the second set of data entries because it has re-clustering the split segments into one or more cluster.);

 grouping, by the processor resulting in a labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.); 
selecting, by the processor, a designated first label based on the labeling term (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence); and 
assigning, by the processor, the designated first label to the second set of data entries (Kim Para. [0101] discloses the label sequence is generated for the cluster containing the split segments.).
However, Kim does not teach
resulting in a set of distinct terms 
identifying, by the processor, each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; 
, the at least one distinct term,
	Deshpande teaches 
resulting in a set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.) 
identifying, by the processor, each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms (Deshpande Col 8. Lines 1-10 and TABLE 3, discloses the selected candidate terms (e.g. environment, friendly, etc.) in the array are selected based on coverage value. Because none of the array entries are zero, this indicates that the candidate terms appear in the input data cluster.); 
, the at least one distinct term (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande’s System And Method For Creating Labels For Clusters and Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to categorize electronic records in different groups based on similarity.  (Deshpande Col. 1 lines 13-17).
	Regarding Claim 4, the combination of Kim and Deshpande teaches The method of claim 1. 
Kim teaches 
As the designated first label (Kim Para. [0101] discloses the label sequence is generated from the cluster labels.).
Kim does not teach 
wherein the at least one distinct term comprises one distinct term, and the one distinct term is selected
Deshpande does teach 
wherein the at least one distinct term comprises one distinct term, and the one distinct term is selected. (Deshpande Col 8. Lines 1-10 and TABLE 3, discloses the selected candidate terms (e.g. environment, friendly, etc.) in the array are selected based on coverage value. The terms in the array are paired up and selected to be a label. This shows that the candidate terms can be selected to be a label like how the distinct terms can be selected to be a label.)
Regarding Claim 5, the combination of Kim and Deshpande teaches The method of claim 1. 
Kim teaches 
wherein each exclusive group comprises a two-term pair (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words appearing in frequencies of two words in the segments.). 
Regarding Claim 6, the combination of Kim and Deshpande teaches The method of claim 1.
Kim teaches
 further comprising assigning, by the processor, to each unique term of the set of unique terms, wherein the for each unique term corresponds to the respective number of instances for each unique term (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. The unique terms are the topic words. Element 430 tracks the number of instances of topic words that appear in the segment.); and 
wherein each of the unique terms in the first subset of unique terms (Kim Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.).
Kim does not teach
a respective numerical rank … respective numerical rank 
 is selected based on having a respective numerical rank that exceeds a preselected threshold
Deshpande teaches 
a respective numerical rank … numerical rank (Deshpande Col. 6 lines 34-37 and TABLE 2 discloses a list of words ordered by frequency.)
 is selected based on having a respective numerical rank that exceeds a preselected threshold (Deshpande Col. 6 lines 24-26 discloses using a n-gram selection technique for a predefined value of n. In lines 32-34, it discloses the value is from 1 to 5. Therefore, the top n values are selected from the ranked list.)
Regarding Claim 7, the combination of Kim and Deshpande teaches The method of claim 1.
Kim teaches
exclusive group of the set of exclusive groups … each exclusive group corresponds to the respective second number of instances for each exclusive group (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together in the cluster.) 
each of the exclusive groups in the second subset of exclusive groups (Kim Para. [0081-0082] discloses the method of grouping words based on frequency of words. Therefore, the second subset can be clustered based on frequency.)
Kim does not teach 
further comprising assigning, by the processor, a respective second numerical rank to each, wherein the respective second numerical rank for ; and 
wherein has a respective second numerical rank that exceeds a second preselected threshold.
Deshpande teaches 
further comprising assigning, by the processor, a respective second numerical rank to each, wherein the respective second numerical rank for (Deshpande Col. 6 lines 34-37 and TABLE 2 discloses a list of words ordered by frequency.); and 
wherein has a respective second numerical rank that exceeds a second preselected threshold. (Deshpande Col. 6 lines 24-26 discloses using a n-gram selection technique for a predefined value of n. In lines 32-34, it discloses the value is from 1 to 5. Therefore, the top n values are selected from the ranked list.)
Regarding Claim 10, Kim teaches A computer system comprising: 
one or more computer processors (Kim Para.[0087] discloses processor); 
one or more computer readable storage media (Kim Para.[0087] discloses computer readable medium); 
program instructions stored on the computer readable storage media for execution by at least one of the computer processors, the program instructions comprising instructions to (Kim Para.[0087] discloses processor executing instructions): 
obtain a set of data entries (Kim Para.[0007] discloses receiving a plurality of documents and splitting them into split segments. The split segments are the set of data entries.);
 identify a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. Element 430 tracks the number of instances of topic words that appear in the segment. The unique terms are the topic words.); 
determine the respective number of instances for each unique term of the set of unique terms (Kim Fig. 4 and Para.[0066-0068] discloses the frequency of topic words can be calculated in Element 430.); 
select a first subset of unique terms based on the respective number of instances for each unique term (Kim Fig.4 and Para.[0065] discloses the document is split by topics. The words are grouped into topics. Element 420 displays overcame and sluggish belonging to topic #6. Element 440 displays the topic vector using the frequency of words Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.); 
form a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. The exclusive groups are the clusters formed.); 
determine the respective second number of instances for each exclusive group of the set of exclusive groups (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. Therefore it discloses that the frequency of words is calculated.); 
select a second subset of exclusive groups based on the respective second number of instances for each exclusive group (Kim Para. [0081-0082] discloses the method of grouping words based on frequency of words. Therefore, the second subset can be clustered based on frequency. Para.[0084] discloses re-grouping the segments within the cluster based on synonyms to find the highest appearance frequency. ) 
group each term of the second subset of exclusive groups, (Kim Para. [0081-0082] discloses the method of clustering based on term frequency which creates the second subset of exclusive groups.); 
group the identified data entries, resulting in a second set of data entries (Kim Para. [0096] discloses clustering the split segments with the clusters in the cluster database based on the generated segment vector. This cluster is the second set of data entries because it has re-clustering the split segments into one or more cluster.);
 group the, resulting in a labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.);
 select a designated first label based on the labeling term Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence);; and 
assign the designated first label to the second set of data entries (Kim Para. [0101] discloses the label sequence is generated for the cluster containing the split segments.).
However, Kim does not teach
, resulting in a set of distinct terms
identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; 
at least one distinct term
Deshpande teaches 
,resulting in a set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.) 
Identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms (Deshpande Col 8. Lines 1-10 and TABLE 3, discloses the selected candidate terms (e.g. environment, friendly, etc.) in the array are selected based on coverage value. Because none of the array entries are zero, this indicates that the candidate terms appear in the input data cluster.); 
at least one distinct term (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande’s System And Method For Creating Labels For Clusters and Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to categorize electronic records in different groups based on similarity.  (Deshpande Col. 1 lines 13-17).
Regarding Claim 13, the combination of Kim and Deshpande teaches The computer system of claim 10. 
Kim teaches 
wherein each exclusive group comprises a two-term pair (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words appearing in frequencies of two words in the segments.). 
Regarding Claim 14, the combination of Kim and Deshpande teaches The computer system of claim 10.
Kim teaches
 wherein the program instructions further comprise instructions to: assign to each unique term of the set of unique terms, wherein the for each unique term corresponds to the respective number of instances for each unique term (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. The unique terms are the topic words. Element 430 tracks the number of instances of topic words that appear in the segment.); and 
wherein each of the unique terms in the first subset of unique terms (Kim Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.).
Kim does not teach
a respective numerical rank … respective numerical rank 
 is selected based on having a respective numerical rank that exceeds a preselected threshold
Deshpande teaches 
a respective numerical rank … numerical rank (Deshpande Col. 6 lines 34-37 and TABLE 2 discloses a list of words ordered by frequency.)
 is selected based on having a respective numerical rank that exceeds a preselected threshold (Deshpande Col. 6 lines 24-26 discloses using a n-gram selection technique for a predefined value of n. In lines 32-34, it discloses the value is from 1 to 5. Therefore, the top n values are selected from the ranked list.)
Regarding Claim 17, Kim teaches:
A computer program product comprising:
 one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to (Kim Para.[0087] discloses processor executing instructions):
obtain a set of data entries (Kim Para.[0007] discloses receiving a plurality of documents and splitting them into split segments. The split segments are the set of data entries.);
 identify a set of unique terms within the set of data entries, each unique term of the set of unique terms having a respective number of instances within the set of data entries (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. Element 430 tracks the number of instances of topic words that appear in the segment. The unique terms are the topic words.); 
determine the respective number of instances for each unique term of the set of unique terms (Kim Fig. 4 and Para.[0066-0068] discloses the frequency of topic words can be calculated in Element 430.); 
select a first subset of unique terms based on the respective number of instances for each unique term (Kim Fig.4 and Para.[0065] discloses the document is split by topics. The words are grouped into topics. Element 420 displays overcame and sluggish belonging to topic #6. Element 440 displays the topic vector using the frequency of words Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.); 
form a set of exclusive groups using each unique term in the first subset, each exclusive group of the set of exclusive groups having a respective second number of instances within the set of data entries (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. The exclusive groups are the clusters formed.); 
determine the respective second number of instances for each exclusive group of the set of exclusive groups (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. Therefore it discloses that the frequency of words is calculated.); 
select a second subset of exclusive groups based on the respective second number of instances for each exclusive group (Kim Para. [0081-0082] discloses the method of grouping words based on frequency of words. Therefore, the second subset can be clustered based on frequency. Para.[0084] discloses re-grouping the segments within the cluster based on synonyms to find the highest appearance frequency. ) 
group each term of the second subset of exclusive groups, (Kim Para. [0081-0082] discloses the method of clustering based on term frequency which creates the second subset of exclusive groups.); 
group the identified data entries, resulting in a second set of data entries (Kim Para. [0096] discloses clustering the split segments with the clusters in the cluster database based on the generated segment vector. This cluster is the second set of data entries because it has re-clustered the split segments into one or more cluster.);
 group the, resulting in a labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.);
 select a designated first label based on the labeling term Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence);; and 
assign the designated first label to the second set of data entries (Kim Para. [0101] discloses the label sequence is generated for the cluster containing the split segments.).
However, Kim does not teach
, resulting in a set of distinct terms
identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms; 
at least one distinct term
Deshpande teaches 
,resulting in a set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.) 
Identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms (Deshpande Col 8. Lines 1-10 and TABLE 3, discloses the selected candidate terms (e.g. environment, friendly, etc.) in the array are selected based on coverage value. Because none of the array entries are zero, this indicates that the candidate terms appear in the input data cluster.); 
at least one distinct term (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande’s System And Method For Creating Labels For Clusters and Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to categorize electronic records in different groups based on similarity.  (Deshpande Col. 1 lines 13-17).
Regarding Claim 18, the combination of Kim and Deshpande teaches The computer program product of claim 17.
 Kim teaches 
wherein each exclusive group comprises a two-term pair (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words appearing in frequencies of two words in the segments.). 

Claim 2 and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim and Deshpande as applied to claim 1 above, and further in view of Raksha Sharma et al. (US 20180068231 A1) et al. hereinafter Sharma. 
Regarding Claim 2, the combination of Kim and Deshpande teaches The method of claim 1.
Kim teaches further comprising identifying, by the processor, a third set of data entries of the set of data entries (Kim Para.[0098-0100] discloses the split segments are clustered into one or more clusters. This allows multiple sets of data entries), 
wherein the third set of data entries (Kim Para.[0098-0100] discloses the split segments are clustered based on known clustering algorithms.),; 
generating, by the processor, a second designated first label (Kim Fig. 5 and Para.[0080] discloses generating multiple labels (e.g. Element 530 and 540) for multiple clusters (e.g. Element 510 and 520)); and 
assigning, by the processor, the second designated first label to the third set of data entries (Kim Fig. 5 and Para.[0080] discloses generating multiple labels (e.g. Element 530 and 540) for multiple clusters (e.g. Element 510 and 520)).
However, Kim does not teach 
does not include at least one distinct term of the set of distinct terms
Deshpande does teach 
set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
However, Kim and Deshpande does not teach 
does not include at least one distinct term
	Sharma teaches 
does not include at least one distinct term (Sharma Para.[0025-0026] discloses distinct terms such as unpredictable, entertaining as positive labels and predictable and disappointing as negative labels. This allows the distinct terms to be grouped by positive and negative labels. Therefore, the grouping has no overlapping distinct terms.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma’s METHOD AND SYSTEM FOR TRAINING A TARGET DOMAIN CLASSIFIER TO LABEL TEXT SEGMENTS in and Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to efficiently perform classification.  (Sharma Para.[0003]).
Regarding Claim 11, the combination of Kim and Deshpande teaches The computer system of claim 10.
Kim teaches 
wherein the program instructions further comprise instructions to: identify a third set of data entries of the set of data entries (Kim Para.[0098-0100] discloses the split segments are clustered into one or more clusters. This allows multiple sets of data entries), 
wherein the third set of data entries (Kim Para.[0098-0100] discloses the split segments are clustered based on known clustering algorithms.); 
generate a second designated first label (Kim Fig. 5 and Para.[0080] discloses generating multiple labels (e.g. Element 530 and 540) for multiple clusters (e.g. Element 510 and 520)); and 
assign the second designated first label to the third set of data entries (Kim Fig. 5 and Para.[0080] discloses generating multiple labels (e.g. Element 530 and 540) for multiple clusters (e.g. Element 510 and 520)).
However, Kim does not teach 
does not include at least one distinct term of the set of distinct terms
Deshpande does teach 
set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
However, Kim and Deshpande does not teach 
does not include at least one distinct term
	Sharma teaches 
does not include at least one distinct term (Sharma Para.[0025-0026] discloses distinct terms such as unpredictable, entertaining as positive labels and predictable and disappointing as negative labels. This allows the distinct terms to be grouped by positive and negative labels. Therefore, the grouping has no overlapping distinct terms.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma’s METHOD AND SYSTEM FOR TRAINING A TARGET DOMAIN CLASSIFIER TO LABEL TEXT SEGMENTS in and Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to efficiently perform classification.  (Sharma Para.[0003]).

Claim 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim and Deshpande as applied to claim 1 above, and further in view of Katja Filippova et al. (US 20100107045 A1) hereinafter Filippova.
Regarding Claim 3, the combination of Kim and Deshpande teaches The method of claim 1.
Kim teaches wherein selecting a designated first label (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence) comprises:
 Forming , by the processor (Kim, Para.[0007] discloses processors),  each term of the labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.), within the set of data entries (Kim Para.[0007] discloses receiving a plurality of documents and splitting them into split segments. The split segments are the set of data entries.); 
Kim and Deshpande does not teach
Forming a set of ordered combinations, each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries; 
determining by the processor, the respective third number of instances for each ordered combination of the set of ordered combinations; and 
selecting, by the processor, an ordered combination corresponding to the highest third number of instances as the designated first label.
Filippova teaches 
Forming a set of ordered combinations (Filippova Para.[0051] discloses approach (ii) to make the profile label by a combinations of text fragments), each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words.),; 
determining by the processor, the respective third number of instances for each ordered combination of the set of ordered combinations (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words. Therefore the frequency of words are considered.); and 
selecting, by the processor, an ordered combination corresponding to the highest third number of instances as the designated first label (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words to create a profile label.);.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Filippova METHOD AND SYSTEM FOR TRAINING A TARGET DOMAIN CLASSIFIER TO LABEL TEXT SEGMENTS and Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to associate reference text fragments of the document with object text fragments.  (Filippova [Abstract]).
Regarding Claim 12, the combination of Kim and Deshpande teaches The computer system of claim 10.
Kim teaches wherein selecting a designated first label (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence) comprises:
each term of the labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.), … within the set of data entries (Kim Para.[0007] discloses receiving a plurality of documents and splitting them into split segments. The split segments are the set of data entries.); 
Kim and Deshpande does not teach
forming a set of ordered combinations using, each ordered combination of the set of ordered combinations having a respective third number of instances; 
determining the respective third number of instances for each ordered combination of the set of ordered combinations; and 
selecting an ordered combination corresponding to the highest third number of instances as the designated first label.
Filippova teaches
forming a set of ordered combinations (Filippova Para.[0051] discloses approach (ii) to make the profile label by a combinations of text fragments) using, each ordered combination of the set of ordered combinations having a respective third number of instances (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words.; 
determining the respective third number of instances for each ordered combination of the set of ordered combinations (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words. Therefore the frequency of words are considered.); and 
selecting an ordered combination corresponding to the highest third number of instances as the designated first label (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words to create a profile label.);.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Filippova’s METHOD AND SYSTEM FOR TRAINING A TARGET DOMAIN CLASSIFIER TO LABEL TEXT SEGMENTS in and Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to associate reference text fragments of the document with object text fragments.  (Filippova [Abstract]).

Claims 8, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim and Deshpande as applied to claim 1 above, and further in view of Weiwei Cheng (US 10248712 B1) hereinafter Cheng. 
Regarding Claim 8, the combination of Kim and Deshpande teaches The method of claim 1, further comprising, 
Kim teaches 
identifying, by the processor, a set of unique terms within set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the data entries (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. Element 430 tracks the number of instances of topic words that appear in the segment. The unique terms are the topic words.); 
determining, by the processor, the respective third number of instances for each unique term of the second set of unique terms (Kim Fig. 4 and Para.[0066-0068] discloses the frequency of topic words can be calculated in Element 430.); 
selecting, by the processor, a third subset of unique terms based on the respective third number of instances for each unique term (Kim Fig.4 and Para.[0065] discloses the document is split by topics. The words are grouped into topics. Element 420 displays overcame and sluggish belonging to topic #6. Element 440 displays the topic vector using the frequency of words Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.); 
forming, by the processor, a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. The exclusive groups are the clusters formed.); 
determining, by the processor, the respective fourth number of instances for each exclusive group of the second set of exclusive groups (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. Therefore it discloses that the frequency of words is calculated.); 
selecting, by the processor, a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group (Kim Para. [0081-0082] discloses the method of grouping words based on frequency of words. Therefore, the second subset can be clustered based on frequency. Para.[0084] discloses re-grouping the segments within the cluster based on synonyms to find the highest appearance frequency. ); 
grouping, by the processor, each term of the fourth subset of exclusive groups (Kim Para. [0081-0082] discloses the method of clustering based on term frequency which creates the second subset of exclusive groups.);
grouping, by the processor, the identified redacted data entries, resulting in a second set of data entries (Kim Para. [0096] discloses clustering the split segments with the clusters in the cluster database based on the generated segment vector. This cluster is the second set of data entries because it has re-clustering the split segments into one or more cluster.);
grouping, by the processor resulting in a second labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.);
 selecting, by the processor, a designated second label based on the second labeling term (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence); and 
assigning, by the processor, the designated second label to the second set of redacted data entries (Kim Para. [0101] discloses the label sequence is generated for the cluster containing the split segments.).
Kim does not teach
,resulting in a second set of distinct terms
identifying, by the processor, each of the data entries of set of data entries that includes at least one distinct term of the second set of distinct terms; 
, the at least one distinct term,
Deshpande teaches 
,resulting in a set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.) 
identifying, by the processor, each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms (Deshpande Col 8. Lines 1-10 and TABLE 3, discloses the selected candidate terms (e.g. environment, friendly, etc.) in the array are selected based on coverage value. Because none of the array entries are zero, this indicates that the candidate terms appear in the input data cluster.); 
, the at least one distinct term (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
Kim and Deshpande do not teach
removing, by the processor, each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries;
second set … the redacted set … within the redacted set of 
within the redacted set of data entries
redacted data entries .. the redacted set
redacted data entries
Cheng teaches
removing, by the processor, each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries (Cheng Fig. 1 and 2B and Col. 3 lines 43-58 discloses removing reviews that have certain elements or characteristics. Col. 3 lines 61-64 discloses the elements can be word or words.) ;
second set … the redacted set … within the redacted set of (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
within the redacted set of data entries (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
redacted data entries .. the redacted set (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
redacted data entries (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng’s Generating A Set Of Representative Items Using A Maximum-set-coverage Selection Strategy and in combination with Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to efficiently identify a subset to represent diverse characteristics of a set.  (Cheng Col.3 lines 28-34).
	Regarding Claim 15, the combination of Kim and Deshpande teaches The computer system of claim 10.
Kim teaches 
 wherein the program instructions further comprise instructions (Kim Para.[0087] discloses processor executing instructions) to: 
identify a set of unique terms within set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the data entries (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. Element 430 tracks the number of instances of topic words that appear in the segment. The unique terms are the topic words.); 
determine the respective third number of instances for each unique term of the second set of unique terms (Kim Fig. 4 and Para.[0066-0068] discloses the frequency of topic words can be calculated in Element 430.); 
select a third subset of unique terms based on the respective third number of instances for each unique term (Kim Fig.4 and Para.[0065] discloses the document is split by topics. The words are grouped into topics. Element 420 displays overcame and sluggish belonging to topic #6. Element 440 displays the topic vector using the frequency of words Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.); 
form a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. The exclusive groups are the clusters formed.); 
determine the respective fourth number of instances for each exclusive group of the second set of exclusive groups (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. Therefore it discloses that the frequency of words is calculated.); 
select a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group (Kim Para. [0081-0082] discloses the method of grouping words based on frequency of words. Therefore, the second subset can be clustered based on frequency. Para.[0084] discloses re-grouping the segments within the cluster based on synonyms to find the highest appearance frequency. ); 
group each term of the fourth subset of exclusive groups (Kim Para. [0081-0082] discloses the method of clustering based on term frequency which creates the second subset of exclusive groups.);
group the identified redacted data entries, resulting in a second set of data entries (Kim Para. [0096] discloses clustering the split segments with the clusters in the cluster database based on the generated segment vector. This cluster is the second set of data entries because it has re-clustered the split segments into one or more cluster.);
group resulting in a second labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.);
 selecting a designated second label based on the second labeling term (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence); and 
assigning the designated second label to the second set of redacted data entries (Kim Para. [0101] discloses the label sequence is generated for the cluster containing the split segments.).
Kim does not teach
,resulting in a second set of distinct terms
Identify each of the data entries of set of data entries that includes at least one distinct term of the second set of distinct terms; 
, the at least one distinct term,
Deshpande teaches 
,resulting in a set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.) 
Identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms (Deshpande Col 8. Lines 1-10 and TABLE 3, discloses the selected candidate terms (e.g. environment, friendly, etc.) in the array are selected based on coverage value. Because none of the array entries are zero, this indicates that the candidate terms appear in the input data cluster.); 
, the at least one distinct term (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
Kim and Deshpande do not teach
Remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries;
second set … the redacted set … within the redacted set of 
within the redacted set of data entries
redacted data entries .. the redacted set
redacted data entries
Cheng teaches
Remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries (Cheng Fig. 1 and 2B and Col. 3 lines 43-58 discloses removing reviews that have certain elements or characteristics. Col. 3 lines 61-64 discloses the elements can be word or words.) ;
second set … the redacted set … within the redacted set of (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
within the redacted set of data entries (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
redacted data entries .. the redacted set (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
redacted data entries (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng’s Generating A Set Of Representative Items Using A Maximum-set-coverage Selection Strategy and in combination with Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to efficiently identify a subset to represent diverse characteristics of a set.  (Cheng Col.3 lines 28-34).
Regarding Claim 19, the combination of Kim and Deshpande teaches The computer program product of claim 17.
 Kim teaches 
 wherein the program instructions further comprise instructions (Kim Para.[0087] discloses processor executing instructions) to: 
identify a set of unique terms within set of data entries, each unique term of the second set of unique terms having a respective third number of instances within the data entries (Kim Fig. 4 and Para.[0066-0067] discloses the sentences that are split by words. Element 430 tracks the number of instances of topic words that appear in the segment. The unique terms are the topic words.); 
determine the respective third number of instances for each unique term of the second set of unique terms (Kim Fig. 4 and Para.[0066-0068] discloses the frequency of topic words can be calculated in Element 430.); 
select a third subset of unique terms based on the respective third number of instances for each unique term (Kim Fig.4 and Para.[0065] discloses the document is split by topics. The words are grouped into topics. Element 420 displays overcame and sluggish belonging to topic #6. Element 440 displays the topic vector using the frequency of words Para.[0077] discloses when segments are grouped into clusters based on topic vector similarity.); 
form a second set of exclusive groups using each unique term in the third subset, each exclusive group of the second set of exclusive groups having a respective fourth number of instances (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. The exclusive groups are the clusters formed.); 
determine the respective fourth number of instances for each exclusive group of the second set of exclusive groups (Kim Para. [0083] discloses the labeler can generate a cluster label by combining words that have frequently and simultaneously appeared together. Therefore it discloses that the frequency of words is calculated.); 
select a fourth subset of exclusive groups based on the respective fourth number of instances for each exclusive group (Kim Para. [0081-0082] discloses the method of grouping words based on frequency of words. Therefore, the second subset can be clustered based on frequency. Para.[0084] discloses re-grouping the segments within the cluster based on synonyms to find the highest appearance frequency. ); 
group each term of the fourth subset of exclusive groups (Kim Para. [0081-0082] discloses the method of clustering based on term frequency which creates the second subset of exclusive groups.);
group the identified redacted data entries, resulting in a second set of data entries (Kim Para. [0096] discloses clustering the split segments with the clusters in the cluster database based on the generated segment vector. This cluster is the second set of data entries because it has re-clustered the split segments into one or more cluster.);
group resulting in a second labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.);
 selecting a designated second label based on the second labeling term (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence); and 
assigning the designated second label to the second set of redacted data entries (Kim Para. [0101] discloses the label sequence is generated for the cluster containing the split segments.).
Kim does not teach
,resulting in a second set of distinct terms
Identify each of the data entries of set of data entries that includes at least one distinct term of the second set of distinct terms; 
, the at least one distinct term,
Deshpande teaches 
,resulting in a set of distinct terms (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.) 
Identify each of the data entries of the set of data entries that includes at least one distinct term of the set of distinct terms (Deshpande Col 8. Lines 1-10 and TABLE 3, discloses the selected candidate terms (e.g. environment, friendly, etc.) in the array are selected based on coverage value. Because none of the array entries are zero, this indicates that the candidate terms appear in the input data cluster.); 
, the at least one distinct term (Deshpande Col. 6 lines 22-24 discloses candidate items are selected from the input data cluster based on frequency. The distinct terms are the set of candidate items as seen in TABLE 2 in Col. 6-7.)
Kim and Deshpande do not teach
Remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries;
second set … the redacted set … within the redacted set of 
within the redacted set of data entries
redacted data entries .. the redacted set
redacted data entries
Cheng teaches
Remove each instance of each distinct term of the set of data entries, resulting in a redacted set of data entries (Cheng Fig. 1 and 2B and Col. 3 lines 43-58 discloses removing reviews that have certain elements or characteristics. Col. 3 lines 61-64 discloses the elements can be word or words.) ;
second set … the redacted set … within the redacted set of (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
within the redacted set of data entries (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
redacted data entries .. the redacted set (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
redacted data entries (Cheng Col. 12 lines 21-33 discloses using the other elements in the reviews that are not associated with the selected review. This shows that the elements in the redacted set is being used.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng’s Generating A Set Of Representative Items Using A Maximum-set-coverage Selection Strategy and in combination with Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to efficiently identify a subset to represent diverse characteristics of a set.  (Cheng Col.3 lines 28-34).

Claims 9, 16 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, Deshpande and Cheng as applied to claim 8 above, and further in view of Katja Filippova et al. (US 20100107045 A1) hereinafter Filippova. 
Regarding Claim 9, the combination of Kim Deshpande, and Cheng teaches The method of claim 8. 
Kim teaches 
wherein selecting a designated second label (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence) comprises: forming, by the processor (Kim, Para.[0007] discloses processors), using each term of the labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.),; 
Kim Deshpande, and Cheng do not teach 
a second set of ordered combinations … each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries
determining, by the processor, the respective third number of instances for each ordered combination of the set of ordered combinations; and 
selecting, by the processor, an ordered combination corresponding to the highest third number of instances as the designated second label.
Filippova teaches 
a second set of ordered combinations (Filippova Para.[0051] discloses approach (ii) to make the profile label by a combinations of text fragments) … each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words.)
determining, by the processor, the respective third number of instances for each ordered combination of the set of ordered combinations (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words. Therefore the frequency of words are considered.); and 
selecting, by the processor, an ordered combination corresponding to the highest third number of instances as the designated second label (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words to create a profile label.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Filippova’s METHOD AND SYSTEM FOR TRAINING A TARGET DOMAIN CLASSIFIER TO LABEL TEXT SEGMENTS in combination with Cheng’s Generating A Set Of Representative Items Using A Maximum-set-coverage Selection Strategy and in combination with Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to associate reference text fragments of the document with object text fragments.  (Filippova [Abstract]).
Regarding Claim 16, the combination of Kim Deshpande, and Cheng teaches The computer system of claim 15.
Kim teaches
 wherein selecting a designated second label (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence) comprises: forming using each term of the labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.),; 
Kim Deshpande, and Cheng do not teach 
a second set of ordered combinations … each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries
determining the respective third number of instances for each ordered combination of the set of ordered combinations; and 
selecting an ordered combination corresponding to the highest third number of instances as the designated second label.
Filippova teaches 
a second set of ordered combinations (Filippova Para.[0051] discloses approach (ii) to make the profile label by a combinations of text fragments) … each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words.)
determining the respective third number of instances for each ordered combination of the set of ordered combinations (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words. Therefore the frequency of words are considered.); and 
selecting an ordered combination corresponding to the highest third number of instances as the designated second label (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words to create a profile label.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Filippova’s METHOD AND SYSTEM FOR TRAINING A TARGET DOMAIN CLASSIFIER TO LABEL TEXT SEGMENTS in combination with Cheng’s Generating A Set Of Representative Items Using A Maximum-set-coverage Selection Strategy and in combination with Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to associate reference text fragments of the document with object text fragments.  (Filippova [Abstract]).
Regarding Claim 20, the combination of Kim Deshpande, and Cheng teaches The computer program product of claim 19.
 Kim teaches
 wherein selecting a designated second label (Kim Fig. 7 and Para. [0101-0103] discloses creating a label sequence created from the cluster labels. The first label is mapped to the label sequence) comprises: forming using each term of the labeling term (Kim Para. [0098-0101] discloses creating a cluster label based on the clusters in the cluster database and the split segments. The labeling term is the cluster label.),; 
Kim Deshpande, and Cheng do not teach 
a second set of ordered combinations … each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries
determining the respective third number of instances for each ordered combination of the set of ordered combinations; and 
selecting an ordered combination corresponding to the highest third number of instances as the designated second label.
Filippova teaches 
a second set of ordered combinations (Filippova Para.[0051] discloses approach (ii) to make the profile label by a combinations of text fragments) … each ordered combination of the set of ordered combinations having a respective third number of instances within the set of data entries (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words.)
determining the respective third number of instances for each ordered combination of the set of ordered combinations (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words. Therefore the frequency of words are considered.); and 
selecting an ordered combination corresponding to the highest third number of instances as the designated second label (Filippova Para.[0051] discloses approach (ii) uses the frequency of occurrence of the group of words to create a profile label.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Filippova’s METHOD AND SYSTEM FOR TRAINING A TARGET DOMAIN CLASSIFIER TO LABEL TEXT SEGMENTS in combination with Cheng’s Generating A Set Of Representative Items Using A Maximum-set-coverage Selection Strategy and in combination with Deshpande’s System And Method For Creating Labels For Clusters and in combination with Kim’s APPARATUS AND METHOD FOR LEARNING NARRATIVE OF DOCUMENT, AND APPARATUS AND METHOD FOR GENERATING NARRATIVE OF DOCUMENT, with a motivation to associate reference text fragments of the document with object text fragments.  (Filippova [Abstract]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keyngnaert et al. (US 20180268038 A1) disclosed splitting a document into different elements/tokens. Then it is placed into token vectors. It also had an image cluster than can group and rank images. It could also look at combinations of words. 
Lane et al. (US 20150046151 A1) disclosed combination of words creating an identifier based on the topic list. Frequency would be assigned a probability to be associated with a topic. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA LAO/
Examiner, Art Unit 2159                                                                                                                                                                                         /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159